DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-11, 14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Peabody et al., US 5004459 (Peabody, IDS).
Regarding claim 1, Peabody discloses a peritoneal dialysis (PD) system (abstract, fig. 1) comprising:
A patient line (REF 22);
A drain line (REF 35);
A pump (see “FILL PUMP”, fig. 1);
One or more sensors (see “SENSE”, REF 36b, 44b, 50a, 52a); and
A processor (REF A) configured to:
Engage the pump to pump dialysate through the patient line during a fill phase of a PD cycle (see “DRIVE”, REF 36a); and
Disengage the pump during a drain phase of the PD cycle, wherein the patient line is shunted to the drain line to allow fluid to bypass the pump during the drain phase of the PD cycle (C3/L61-65).
Regarding claim 4, Peabody discloses a system wherein the pump comprises a peristaltic pump (C5/L15-16).
Regarding claim 7, Peabody discloses a system wherein the one or more sensors comprise a flow meter (C7/L64-66).
Regarding claim 8, Peabody discloses a system wherein the one or more sensors comprise at least two pressure transducers (REF 50a, 52a, fig. 1) configured to measure a pressure differential across a fixed length of tubing (C3/L59-67).
Regarding claim 9, Peabody discloses a system wherein the processor is further configured to:
Monitor, based on signals from the one or more sensors, an amount of fluid transferred to a patient line during a fill phase (C5/L32-35);
Monitor, based on signals from the one or more sensors, an amount of fluid transferred from the patient line to the drain line during the drain phase (C9/L26-30); and
Generate an alert when a difference in the amount of fluid transferred to the patient line during the fill phase and the amount of fluid transferred from the patient line to the drain line during the drain phase is above a threshold value (C8/L59-64).
Regarding claim 10, Peabody discloses a system wherein the processor is further configured to disengage the pump responsive to the alert (C8/L64-69).
Regarding claim 11, Peabody is relied upon in the rejection of claims 1 and 9-10 set forth above, the processor configuration performing the method steps during use of the PD system.
Regarding claim 14, Peabody discloses a method wherein the pump comprises a peristaltic pump (C5/L15-16).
Regarding claim 16, Peabody discloses a method wherein the one or more sensors comprise a flow meter (C7/L64-66).
Regarding claim 17, Peabody is relied upon in the rejection of claims 1 and 11 set forth above, the processor providing the method based on stored instructions within the system.
Regarding claim 20, Peabody discloses a method wherein the pump comprises a peristaltic pump (C5/L15-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peabody in view of Childers et al., US 2003/0217962 (Childers, IDS).
Regarding claims 2, 12, and 18, Peabody does not disclose a system, method, or medium where the pump comprises one or more pistons configured to engage with one or more pump chambers formed in a disposable cassette connected to the patient line and the drain line.  However, Childers discloses a pumping mechanism for peritoneal dialysis treatment (abstract, figs. 3A-4B) comprising a cassette (REF 160) having a pump chamber (REF 172) configured to engage with one or more pistons (REF 20, 120, fig. 4B, ¶ 0120), said cassette connected to the patient line and the drain line (fig. 1).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Peabody to utilize a cassette-type pumping mechanism as described in Childers in order to increase the usability of a peritoneal dialysis system for a user and to minimize fluid contact with the working components of a PD system.
Regarding claims 3, 13, and 19, Childers further discloses disengaging the pump (¶ 0094) such that one or more valves (REF V3, V4, V5) of the cassette form a fluid path that connects the patient line (REF 56) to the drain line (58), said fluid path not including any of the pump chambers.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peabody in view of Hopping et al., US 2005/0209563 (Hopping, IDS).
Regarding claims 5 and 15, Peabody does not disclose a system or method where disengaging the pump comprises moving a roller assembly of the peristaltic pump away from a fixed surface such that a flexible tube between the roller assembly and the fixed surface is not contacted by the roller assembly.  However, Hopping discloses a peristaltic pumping mechanism for PD systems (abstract, figs. 4-9) wherein disengaging the peristaltic pump comprises moving the roller assembly away (REF 80, 280, figs. 8-9B) from a fixed surface (REF 78) such that the fixed surface is not contacted by said roller assembly (¶ 0122).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Peabody to utilize a peristaltic pump disengaging system as described in Hopping in order to provide an accurate and efficient pumping mechanism for delivering or draining specific amounts of fluid for PD therapies.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peabody.
Regarding claim 6, Peabody does not explicitly disclose a system wherein disengaging the pump comprises opening a bypass valve to allow fluid to flow from the patient line to the drain line.  However, Peabody discloses pumping fluid from the patient to the drain (during the drain cycle) in addition to the PD system including “by-pass and drain valving”, C4/L44-46).
At the time of invention, it can be envisaged that Peabody locates drain and by-pass valves within the drain line from the patient to the drain, since it is customary to maintain fresh vs. drain dialysate separate from each other, and utilizing by-pass valves to accomplish this would be no more than routine in the art absent a showing to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779